SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
71
KA 11-00857
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ROBBIE L. ALLEN, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (MARK C. DAVISON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (JAMES B. RITTS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Frederick G.
Reed, A.J.), rendered April 5, 2011. The judgment convicted
defendant, upon his plea of guilty, of bail jumping in the second
degree.

     It is hereby ORDERED that said appeal is unanimously dismissed.

     Memorandum: In appeal No. 1, defendant appeals from a judgment
convicting him upon his plea of guilty of two counts of criminal sale
of a controlled substance in the third degree (Penal Law § 220.39
[1]), and, in appeal No. 2, he appeals from a separate judgment
convicting him, also upon his plea of guilty, of bail jumping in the
second degree (§ 215.56). We note at the outset that defendant raises
no challenge to the judgment in appeal No. 1, and we therefore dismiss
the appeal from that judgment (see CPL 470.60 [1]; People v Allen, 93
AD3d 1340, 1340-1341, lv denied 19 NY3d 956). With respect to appeal
No. 2, defendant challenges only the sentence, but concedes that he
has been resentenced upon the judgment in that appeal. Consequently,
inasmuch as “the initial sentence has been super[s]eded[,] any issue
with respect to sentencing on th[at] appeal is now moot” (People v
Gannon, 2 AD3d 1214, 1214; see People v Haywood, 203 AD2d 966, 966, lv
denied 83 NY2d 967).




Entered:   February 8, 2013                        Frances E. Cafarell
                                                   Clerk of the Court